NOONAN, Circuit Judge,
concurring and dissenting:
I concur in all but Part II, as to which I dissent. In Part II, the court has converted a set of housekeeping rules for the government into statutory protection for. the property of malefactors. Once property has been used in the commission of a narcotics offense it is subject to forfeit. 21 U.S.C. § 881(a). The government is free to claim the forfeiture any time after the offense is discovered. The only relevant restriction is the statute of limitations, which bars suit five years after the time of discovery. 19 U.S.C. § 1621.
The opinion of the court in Part II, in effect, creates a new statute of limitations. It also provides a new construction of a statute that has been in existence for almost seventy years and has been applied in a variety of contexts to customs offenses without any court ever giving the statute the application given in this case. The closest authority that the majority can find is dicta in a case that speaks of “due process implications” if a forfeiture were *1385“brought against a property the owner of which already has been tried and acquitted.” United States v. Land and Bldg, at 2 Burditt Street, 924 F.2d 383, 386 (1st Cir.1991). With all respect, these dicta are not authority for the surprising construction of the statute advanced here.